DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 and 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  

-  Claim 11 states in various instances “the measurement sensor”.  For consistency purposes, it should state “the at least one measurement sensor”.  
- Claim 19 states “the end sections are separated”.  For consistency purposes, it should state “the shell-shaped end sections are separated”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “an inflow opening through which the medium can be delivered to the measurement sensor”.  Due to the use of the term “can be”, it is not positively recited that the inflow opening is utilized to deliver the medium to the measurement sensor.  For examination purposes, the Examiner will interpret the limitation in question as “an inflow opening through which the medium is delivered to the measurement sensor”.  
Claims 12-20 are also rejected due to dependency on claim 11 because claims 11-20 do not cure the deficiencies of claim 11.

Claim 12 recites the limitation "the region" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “a region”.



Claim 12 recites the limitation "the outer diameter" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as "an outer diameter".

Claim 16 states “wherein the outer diameter of the protective sleeve is greater than the inner diameter of the connecting element”. It is unclear whether the “connecting element” is the same as the tubular connecting element, the annular connecting element or some other connecting element.  Claim 16 recites the limitation "the outer diameter" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 recites the limitation "the inner diameter" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “wherein an outer diameter of the protective sleeve is greater than an inner diameter of the tubular connecting element”.
Claim 17 is also rejected due to dependency on claim 16 because claim 17 fore not cure the deficiencies of claim 16.

Claim 19 has dependency to claim 11 and states “wherein the protective sleeve has at least two branches starting from the circumferential ring element”.  However, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfau et al. (WO 2017/067701; “Pfau”; English machine translation provided by the Examiner).
Regarding claim 11, Pfau teaches a thermal flowmeter (1; Figures 1 and 2; [0001-0002, 0074]) comprising at least one measurement sensor (7’; Figures 1 and 2; [0088, 0092]) having at least one sensor element (7’; Figures 1 and 2; [0088, 0092]) for determining a measured value ([0015]) for determining the flow rate ([0016, 0026, 0031-


    PNG
    media_image1.png
    1002
    1215
    media_image1.png
    Greyscale


Regarding claim 12, Pfau teaches wherein, in a region of the positive engagement (See annotated Figure 2), the protective sleeve (2; Figure 2) has an inner diameter (See annotated Figure 2) that is smaller than an outer diameter (See annotated Figure 2) of the tubular connecting element (11; Figure 2).


    PNG
    media_image2.png
    981
    877
    media_image2.png
    Greyscale






Regarding claim 13, Pfau teaches wherein the protective sleeve (2; Figures 1 and 2) has a sectionally circumferential ring segment (See annotated Figure 2).


    PNG
    media_image3.png
    924
    697
    media_image3.png
    Greyscale


Regarding claim 14, Pfau teaches wherein the protective sleeve (2; Figures 1 and 2) and the tubular connecting element (11; Figures 1 and 2) are two components (body 11 is the first component and cap 2 is the second component; Figures 1 and 2) which are mechanically connected to one another (See Figures 1 and 2; [0080-0081]).

Regarding claim 15, Pfau teaches wherein a first one of the components (body 11 is the first component; Figures 1 and 2) has a depression (body 11 has a depression 

Regarding claim 18, Pfau taches wherein the protective sleeve (2; Figure 1 and 2) is chamfered in an end region (the cross section of portion 6 of cap 2 in Figure 2 demonstrates that it is chamfered; See Figure 2).

Regarding claim 20, Pfau teaches wherein the protective sleeve (2; Figure 2) is formed from metal ([0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfau in view of Schrittenlacher (US 2001/0032503; “Schritt”).
Regarding claim 16, Pfau teaches fastening the thermal flowmeter (1; Figures 1 and 2) to a tube wall ([0012, 0031, 0074]) of a tube ([0012, 0031, 0074]), wherein an outer diameter (see annotated Figure 2) of the protective sleeve (2; Figure 2) is greater than an inner diameter (see annotated Figure 2) of the tubular connecting element (11; Figure 2).
Pfau teaches the tubular connecting element and fastening the thermal flowmeter to a tube wall but does not expressly teach wherein the connecting element of the thermal flowmeter has an annular connecting element for fastening the thermal flowmeter to the tube wall. 
However, Schritt teaches wherein the connecting element (5; Figure 1; [0025]) of the thermal flowmeter (1; Figure 1) has an annular connecting element (12; Figure 1) for fastening ([0026]) the thermal flowmeter (1; Figure 1) to the tube wall (19; Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Schritt’s annular connecting 

    PNG
    media_image4.png
    1004
    907
    media_image4.png
    Greyscale



Regarding claim 17, the combination of Pfau and Schritt teach wherein the annular connecting element (12; Figure 1: Schritt) in a released state (when screw fitting 12 is unscrewed from the state shown in Figure 1: Schritt) allows an axial displaceability of the tubular connecting element (5; Figure 1: Schritt) relative to the tube (10; Figure 1: Schritt) along a longitudinal axis of the tubular connecting element (when element 12 is unscrewed, it will permit element 5 to be axially displaced along the longitudinal axis of element 5; See Figure 1: Schritt).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 19, Pfau teaches wherein the protective sleeve (2; Figures 1 and 2) has at least two branches (6a; See Figures 1 and 2; [0123]) starting from the circumferential ring segment (See annotated Figure 2), wherein each of the branches (6a; Figures 1 and 2) has a longitudinal axis extending in parallel to a longitudinal axis of the protective sleeve (elements 6a extended parallel to the longitudinal axis of the cap 2; See Figures 1 and 2).
In claim 19, the specific limitations of "wherein each of the branches has a shell-shaped end section, wherein the end sections are separated from one another by slots extending in parallel of the longitudinal axis" in combination with the remaining 
***Note:*** Page 6, Lines 6-9 defines the shell-shaped sections as “having a substantially circular arc shape on a cross-sectional plane perpendicular to the longitudinal axis A of the protective sleeve 9”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856